PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/884,889
Filing Date: 31 Jan 2018
Appellant(s): Ottikkutti et al.



__________________
John P. Darling
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
Limitations recited in claims 1-10 and 19-28 which recite the functional capabilities of structural elements as being “configured” to perform have been given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Therefore, any device which is capable of performing said instantly recited functions, or being operated by one having ordinary skill in the art in the instantly recited manner, has been interpreted as being encompassed by the instantly recited scope of the claims.
It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A recitation directed to the manner in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 19-20, 22 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Road tests of oil condition sensor and sensing technique).
Regarding claim 1, Wang discloses a system comprising:
a sensor configured to be in contact with lubricant within an engine, the sensor including a sensing region circuit that is configured to generate stimuli at different times during operation of the engine (Fig. 1, see: oil condition sensor; pg. 106-107/2.1. Sensor design); and
one or more processors configured to receive signals from the sensor, during operation of the engine the signals representative of responses of the lubricant to the stimuli, the one or more processors configured to, during operation of the engine, analyze, the responses and determine a characteristic of the lubricant that represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant (Fig. 2, see: Control & display unit; pg. 107/2.3. Data acquisition and analysis, see: laptop computer),
wherein the one or more processors are configured to determine during operation of the engine an unhealthy state of one or more of the engine or the lubricant based on the characteristic of the lubricant that is determined (pg. 107/2.6. Engine oil analysis, see: TAN, TBN).
Regarding claim 2, Wang further discloses the sensor comprises one or more of an electrical sensor or an optical sensor and the stimuli include one or more of electrical stimuli or optical stimuli (Fig. 1, see: oil condition sensor).
Regarding claim 3, Wang discloses a system comprising: 
a sensor configured to be in contact with lubricant within an engine, the sensor including a sensing region circuit that is configured to generate stimuli at different times during operation of the engine (Fig. 1, see: oil condition sensor; pg. 106-107/2.1. Sensor design); and
one or more processors configured to receive signals from the sensor during operation of the engine, the signals representative of responses of the lubricant to the stimuli, the one or more processors configured to, during operation of the engine, analyze the responses and determine a 2 of 9U.S. Application 15/884,889 Attorney Docket WAB/P/11512/US/CIP2 (552-0376US1) characteristic of the lubricant that represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant (Fig. 2, see: Control & display unit; pg. 107/2.3. Data acquisition and analysis, see: laptop computer),
wherein the one or more processors are configured to determine during operation of the engine an unhealthy state of one or more of the engine or the lubricant based on the characteristic of the lubricant that is determined, wherein the one or more processors are configured to determine one or more of a rate of change in the TBN or a rate of change in the TAN of the lubricant as the characteristic between a first time and a second time ((pg. 107/2.6. Engine oil analysis, see: TAN, TBN).
Regarding limitations recited in claims 4-9 and 26-28, which are directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 19, Wang discloses a system comprising:
a sensor configured to be in contact with a lubricant within a rotating equipment of a system, wherein the sensor is configured to generate detectable stimuli at different times during operation of the rotating equipment (Fig. 1, see: oil condition sensor; pg. 106-107/2.1. Sensor design); and
5 of 9U.S. Application 15/884,889Attorney Docket WAB/P/11512USCIP2 (552-0376US1)one or more processors configured to receive signals from the sensor during operation of the engine, the signals representative of responses of the lubricant to the stimuli, the one or more processors configured to, during operation of the engine, analyze the responses and determine a characteristic of the lubricant that represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant (Fig. 2, see: Control & display unit; pg. 107/2.3. Data acquisition and analysis, see: laptop computer),
wherein the one or more processors are configured to determine during operation of the engine an unhealthy state of one or more of the engine or the lubricant based on the characteristic of the lubricant that is determined (pg. 107/2.6. Engine oil analysis, see: TAN, TBN).
Regarding claim 20, Wang further discloses the sensor comprises one or more of an electrical, resonant, non-resonant, optical, or mechanical sensor (Fig. 1, see: oil condition sensor).
Regarding claim 22, Wang further discloses the sensor comprises a capacitor sensor, a resistor sensor, a non-resonant impedance sensor, a resonant impedance sensor, an electro-mechanical resonator sensor, a thermal sensor, an optical sensor, an acoustic sensor, a photoacoustic sensor, a near-infrared sensor, an optical sensor, an ultraviolet sensor, an infrared sensor, a visible light sensor, a fiber-optic sensor, a reflection sensor, a multivariable sensor, or a single-output sensor (Fig. 1, see: oil condition sensor; pg. 106-107/2.1. Sensor design, see: RTD).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Road tests of oil condition sensor and sensing technique), in view of Agoston et al. (Viscosity sensors for engine oil condition monitoring—Application and interpretation of results).
Regarding claims 10, Wang does not explicitly disclose the sensor includes a resonant circuit coupled with electrodes coated with a dielectric coating that are configured to generate an electric field between the electrodes as the stimuli with at least part of the lubricant disposed between the electrodes and within the electric field,3 of 9U.S. Application 15/884,889 Attorney Docket WAB/P/11512USCIP2 (552-0376US1)wherein the resonant circuit is configured to resonate at different frequencies responsive to generation of the electric field based on a concentration of one or more basic compounds or acidic compounds in the lubricant between the electrodes, wherein the signals that are output from the sensor to the one or more processors represents one or more of the frequencies at which the resonant circuit resonates, wherein the one or more processors are configured to compare the one or more frequencies at which the resonant circuit resonates with one or more designated frequencies associated with different TBN or TAN of the lubricant to determine the one or more of the TBN or the TAN of the lubricant.
Agoston teaches an analogous engine oil condition monitoring sensor comprising a thickness shear mode (TSM) microacoustic quartz resonator configured to change resonant frequency in response to changes in the total acid number (TAN) (Fig. 1; Fig. 2; pg. 328/2. Method; Fig. 10).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a TSM quartz resonator circuit into the device disclosed by Wang, as taught by Agoston, since such a modification would have provided for detection of the oxidation-induced viscosity changes caused by thermal deterioration of oil with reduced thermal effects, often seen in resistive sensors, on the sensor performance (Agoston: pg. 331-332/4. Discussion and conclusions).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Road tests of oil condition sensor and sensing technique), in view of Agoston et al. (Viscosity sensors for engine oil condition monitoring—Application and interpretation of results), as applied to claim 10 above, in further view of Dickert et al. (Quality control of automotive engine oils with mass-sensitive chemical sensors – QCMs and molecularly imprinted polymers).
Regarding claims 24-25, modified Wang does not explicitly disclose the resonant circuit comprising a plurality of resonant circuits that are each configured to resonate at different frequencies and be in contact with the lubricant at different depths of the lubricant.  Dickert teaches an analogous automotive engine oil sensor comprising a plurality of QCMs coated with different molecular imprinted polyurethanes (pg. 803/Experimental) configured to operate at different frequencies (Fig. 5) and different positions in the oil (Fig. 7, see: different layer heights which would result in different oil depths).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate additional MIP coated quartz resonators at different locations of the oil pan, in the device disclosed by modified Wang, as taught by Dickert, to provide for the ability to distinguish between different waste oils and fresh oil by detecting chemical changes in the matrix and can monitor the degradation processes (Dickert: pg. 805/Conclusion).  Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Road tests of oil condition sensor and sensing technique), in view of Mujahid et al. (Monitoring automotive oil degradation: analytical tools and onboard sensing technologies).
Regarding claim 21, Wang does not explicitly disclose the sensor comprises an optical sensor and the stimuli includes optical stimuli.
Mujahid teaches a plurality of analytical tools for measuring engine oil degradation, including FTIR and VIS-NIR (pg. 1204-1205/Spectroscopic strategies).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a spectroscopic sensor into the device disclosed by Wang, as taught by Mujahid, in order to provide for improved accuracy and the ability to predict antioxidant contents in addition to TAN and TBN values (Mujahid: pg. 1204-1205/Spectroscopic strategies).
(2) Response to Argument
The claims filed 09/07/2021 are being considered in this appeal.
Regarding the Appellant’s remarks directed towards the use of Wang et al. (Engine oil condition sensor: method for establishing correlation with total acid number, referred to herein and Appellant’s remarks as “Wang #2”) as an evidentiary reference (see: pg. 5-6 of Appeal Brief filed 01/24/2022):
The Appellant’s arguments are moot as “Wang #2” is not relied upon in the previously presented rejections under 35 U.S.C. 102.
The teachings of “Wang #2” are included in the record to further provide evidence for the operation capabilities of the device disclosed by Wang et al. (Road tests of oil condition sensor and sensing technique, referred to herein and Appellant’s remarks as “Wang #1”), cited therein.  Such evidence is considered by the Examiner to fall within “Prove the primary reference contains an ‘enabled disclosure;’” and “Show that a characteristic not disclosed in the reference is inherent” as set forth in MPEP 2131.01.

Regarding the Appellant’s remarks directed towards the rejections of claims 1, 3, and 19 (see: pg. 6-9 of Appeal Brief filed 01/24/2022):
The Examiner respectfully disagrees with the Appellant’s assertion that Wang et al. (Road tests of oil condition sensor and sensing technique, referred to herein and Appellant’s remarks as “Wang #1”) fails to teach or suggest “one or more processors configured to receive signals from the sensor during operation of the engine, the signals representative of responses of the lubricant to the stimuli, the one or more processors configured to, during operation of the engine, analyze the responses and determine a characteristic of the lubricant that represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant”.
“Wang #1” explicitly discloses the variable sensor output being linked to changes in TAN and TBN values (Fig. 3, see: sensor output/TAN/TBN values at 4482, 6470, and 8528 miles; Fig. 5, see: sensor output/TAN/TBN values at 3086, 5867, 9635, and 12966 miles; Fig. 7, see: sensor output/TAN/TBN values at 2031, 2972, 3344, 4943, and 6103 miles).
 “Wang #1” further explicitly discloses “The onset of the second and the third degradation stages (the second degradation stage is “rapid increase of TAN due to the oxidation of oil”) could be detected by analyzing the trend of sensor outputs. The performance of the sensor was also verified by analyzing the oil samples periodically collected from the road tests.” (pg. 111/4. Conclusion).
Therefore, the device disclosed by “Wang #1” is fully capable of “receive signals from the sensor, during operation of the engine” (see: various sensor outputs over the mileage life of the engine) and “analyze the responses and determine a characteristic of the lubricant that represents one or more of a total base number (TBN) or a total acid number (TAN) of the lubricant” (see: changes in sensor response relative to changes in TAN and TBN).
As “Wang #1” explicitly teaches the instantly recited functional capabilities of the instantly recited “one or more processors”, it is the position of the Examiner that “Wang #1” anticipates the scope of claims 1, 3, and 19.

Regarding the Appellant’s remarks directed towards the rejections of claims 4-9 and 26-28 (see: pg. 9-11 of Appeal Brief filed 01/24/2022):
Regarding claims 4-6, “Wang #1” explicitly discloses “The onset of the second and the third degradation stages (the second degradation stage is “rapid increase of TAN due to the oxidation of oil”) could be detected by analyzing the trend of sensor outputs. The performance of the sensor was also verified by analyzing the oil samples periodically collected from the road tests.” (pg. 111/4. Conclusion).  As the prior art device is explicitly disclosed as being capable of monitoring the rate of change of TAN (analogous to the instantly recited “second derivative”), it is the position of the Examiner that the device disclosed by “Wang #1” is fully capable of performing the instantly recited data processing functions.
Regarding claims 7 and 8, “Wang #1” explicitly discloses the variable sensor output being linked to changes in TAN and TBN values (Fig. 3, see: sensor output/TAN/TBN values at 4482, 6470, and 8528 miles; Fig. 5, see: sensor output/TAN/TBN values at 3086, 5867, 9635, and 12966 miles; Fig. 7, see: sensor output/TAN/TBN values at 2031, 2972, 3344, 4943, and 6103 miles).  As the prior art device is explicitly disclosed as being capable of monitoring the TAN and TBN values, it is the position of the Examiner that the device disclosed by “Wang #1” is fully capable of performing the instantly recited data processing functions.
Regarding claim 9, “Wang #1” explicitly discloses terminating a road test and an oil change conducted upon detection of a sensor output higher than 10 V (pg. 110-111/3.2. The detection of antifreeze for city driving service).  As the prior art device is explicitly disclosed as being capable of terminating a road test based on a sensor output, it is the position of the Examiner that the device disclosed by “Wang #1” is fully capable of performing the instantly recited data processing functions.
Regarding claims 26-28 “Wang #1” explicitly discloses the variable sensor output being linked to changes in TAN and TBN values (Fig. 3, see: sensor output/TAN/TBN values at 4482, 6470, and 8528 miles; Fig. 5, see: sensor output/TAN/TBN values at 3086, 5867, 9635, and 12966 miles; Fig. 7, see: sensor output/TAN/TBN values at 2031, 2972, 3344, 4943, and 6103 miles).  As the prior art device is explicitly disclosed as being capable of monitoring the TAN and TBN values, it is the position of the Examiner that the device disclosed by “Wang #1” is fully capable of performing the instantly recited data processing functions, as the molar concentration of potassium hydroxide, acids, and napthenic acids would be directly proportional to the TBN and TAN values respectively, and thus would be fully encompassed within the scope defined by the recitation of “a concentration of…”.

The Appellant’s remarks directed towards claims 10 and 23 (see: pg. 11 of Appeal Brief filed 01/24/2022); claim 21 (see: pg. 12 of Appeal Brief filed 01/24/2022); and claims 24 and 25 (see: pg. 12 of Appeal Brief filed 01/24/2022), rely on the alleged deficiencies of “Wang #1”, which are not persuasive for same reasons outlined above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT J EOM/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        

Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797  
 
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.